DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, et al. (US 2015/0331164) in view of Canon Inc. (JP2019066801).
Regarding claims 1 and 13, Sato discloses “a first optical filter (Fig. 1, ref.# 31A); a first holding frame (Fig. 1, ref.# 3A), holding the first optical filter; at least two first supports (Fig. 3B, ref.# 6A, 6B), slidably supporting a first side member and a second side member of the first holding frame, respectively; a first motor (Fig. 1, ref.# 41A); a first transmission (Fig. 1; DU1), transmitting power from the first motor to the first holding frame to drive the first holding frame to slide along the two first supports, causing the first optical filter to be inserted into or recede from an optical path of a photographic apparatus; a second optical filter (Fig. 1, ref.# 32B); a second holding frame (Fig. 1, ref.# 3B), holding the second optical filter; at least two second supports (Fig. 3B, ref.# 6C, 6D), being arranged adjacent to the at least two first supports respectively, and slidably supporting a first side member and a second side member of the second holding frame respectively; a second motor (Fig. 1, ref.# 41B); and a second transmission (Fig. 1, DU2), transmitting power from the second motor to the second holding frame to drive the second holding frame to slide along the two second supports, causing the second optical filter to be inserted into or recede from the optical path…”.
The supports shown in Sato (ref.#s 6A, 6C and 6B, 6D) are in line with each other and equal distance from the optical axis d1.  Thus, Sato does not teach (Claim 1) “wherein: a distance from an optical axis of the photographing apparatus to one of the at least two first supports that supports the first side member of the first holding frame is different from a distance from the optical axis to one of the at least two second supports that supports the first side member of the second holding frame, and 18DJINT-0055US10 (2019F0160US) a distance from the optical axis to the other one of the at least two first supports that supports the second side member of the first holding frame is different from a distance from the optical axis to the other one of the at least two second supports that supports the second side member of the second holding frame” and (claims 2 and 16)  “wherein a width between the at least two first supports is different from a width between the at least two second supports.”
However, Canon teaches a filter system with multiple supports to slide the filters into and out of the optical path, wherein the supports are offset such at the distances to the optical axis are different  (See Figure 11a and Fig. 11a, ref.# 45a, 555b) was well known in the art prior to the effective filing date of the claimed invention.  Thus, it would have been to modify Sato such that the supports are offset such that ” a distance from an optical axis of the photographing apparatus to one of the at least two first supports that supports the first side member of the first holding frame is different from a distance from the optical axis to one of the at least two second supports that supports the first side member of the second holding frame, and 18DJINT-0055US10 (2019F0160US) a distance from the optical axis to the other one of the at least two first supports that supports the second side member of the first holding frame is different from a distance from the optical axis to the other one of the at least two second supports that supports the second side member of the second holding frame” in order to make the filter system thinner and thus reduce the size of the filter system.
Regarding claims 3 and 17, Sato discloses “wherein the first motor is closer to the first optical filter when the first optical filter is inserted into the optical path than when the first optical filter has receded from the optical path, and the second motor is closer to the second optical filter when the second optical filter is inserted into the optical path than when the second optical filter has receded from the optical path.” (Fig. 3A, ref.# 41A, 41B, 41C, 41D)
Regarding claim 4, Sato discloses “wherein the first motor and the second motor are located on opposite sides with respect to the optical axis.” (Fig. 3A, ref.# 41A, 41D)
Regarding claim 5, Sato discloses “wherein the first transmission includes: a first rack arranged on the first side member of the first holding frame, a first worm gear engaged with the first rack, and a first worm engaged with the first worm gear and connected to a drive shaft of the first motor; and the second transmission includes: a second rack arranged on the second side member of the second holding frame, a second worm gear engaged with the second rack, and a second worm engaged with the second worm gear and connected to a drive shaft of the second motor.” (Fig. 3A, ref.# DU1, DU2, 41A-41D)
Regarding claim 6, Sato discloses “a third optical filter; a third holding frame, having a first side member and a second side member slidably supported by the at least two first supports respectively, and holding the third optical filter; a third motor; and a third transmission, transmitting power from the third motor to the third holding frame to drive the third holding frame to slide along the at least two first supports, causing the third optical filter to be inserted into or recede from the optical path.” (Fig. 1 shows 4 filters and four motors with associated slide members and transmissions)
Regarding claim 7, Sato discloses “wherein the first transmission includes: a first rack arranged on the first side member of the first holding frame, a first worm gear engaged with the first rack, and a first worm engaged with the first worm gear and connected to a drive shaft of the first motor; the second transmission includes: a second rack arranged on the second side member of the second holding frame, a second worm gear engaged with the second rack, and a second worm engaged with the second worm gear and connected to a drive shaft of the second motor; and the third transmission includes: a third rack arranged on the second side member of the third holding frame, a third worm gear engaged with the third rack, and a third worm engaged with the third worm gear and connected to a drive shaft of the third motor.” (Fig. 1 shows 4 filters and four motors with associated slide members and transmissions)
Regarding claim 8, Sato discloses “wherein the drive shaft of the second motor is configured in a first direction along the second rack; and 20DJINT-0055US10 (2019F0160US) the drive shaft of the third motor is configured in a second direction opposite to the first direction along the third rack and is configured opposite to the drive shaft of the second motor.” (Fig. 1 shows 4 filters and four motors with associated slide members and transmissions)
Regarding claim 9, Sato discloses “a fourth optical filter; a fourth holding frame, having a first side member and a second side member slidably supported by the at least two second supports respectively, and holding the fourth optical filter; a fourth motor; and a fourth transmission, transmitting power from the fourth motor to the fourth holding frame, to drive the fourth holding frame to slide along the at least two second supports, the fourth optical filter inserts into or recedes from the optical path.” (Fig. 1 shows 4 filters and four motors with associated slide members and transmissions)
Regarding claim 10, Sato discloses “wherein: the first transmission includes: a first rack arranged on the first side member of the first holding frame, a first worm gear engaged with the first rack, and a first worm engaged with the first worm gear and connected to a drive shaft of the first motor; the second transmission includes: a second rack arranged on the second side member of the second holding frame, a second worm gear engaged with the second rack, and a second worm engaged with the second worm gear and connected to a drive shaft of the second motor; the third transmission includes: a third rack arranged on the second side member of the third holding frame; a third worm gear engaged with the third rack; and a third worm engaged with the third worm gear and connected to a drive shaft of the third motor; and 21DJINT-0055US10 (2019F0160US) the fourth transmission includes: a fourth rack arranged on the first side member of the fourth holding frame, a fourth worm gear engaged with the fourth rack, and a fourth worm engaged with the fourth worm gear and connected to a drive shaft of the fourth motor.” (Fig. 1 shows 4 filters and four motors with associated slide members and transmissions)
Regarding claim 11, Sato discloses “wherein the drive shaft of the second motor is configured in a first direction along the second rack; the drive shaft of the third motor is configured in a second direction opposite to the first direction along the third rack and is configured opposite to the drive shaft of the second motor; the drive shaft of the first motor is configured in the second direction; and the drive shaft of the fourth motor is configured in the first direction and is configured opposite to the drive shaft of the first motor.” (Fig. 1 shows 4 filters and four motors with associated slide members and transmissions)
Regarding claim 12, Sato discloses “wherein at least one of the first optical filter, the second optical filter, the third optical filter, or the fourth optical filter is a neutral density filter.” (paragraph 0052: ND filters)
Regarding claim 18, Sato discloses “a third optical filter; a third holding frame, having a first side member and a second side member slidably supported by the at least two first supports respectively, and holding the third optical filter; a third motor; and a third transmission, transmitting power from the third motor to the third holding frame to drive the third holding frame to slide along the at least two first supports, causing the third optical filter to be inserted into or recede from the optical path.” (Fig. 1 shows 4 filters and four motors with associated slide members and transmissions)
Regarding claim 19, Sato discloses “a fourth optical filter; 24DJINT-0055US10 (2019F0160US) a fourth holding frame, having a first side member and a second side member slidably supported by the at least two second supports respectively, and holding the fourth optical filter; a fourth motor; and a fourth transmission, transmitting power from the fourth motor to the fourth holding frame, to drive the fourth holding frame to slide along the at least two second supports, the fourth optical filter inserts into or recedes from the optical path.” (Fig. 1 shows 4 filters and four motors with associated slide members and transmissions)
Regarding claim 20, Sato discloses “wherein: the first transmission includes: a first rack arranged on the first side member of the first holding frame, a first worm gear engaged with the first rack, and a first worm engaged with the first worm gear and connected to a drive shaft of the first motor; the second transmission includes: a second rack arranged on the second side member of the second holding frame, a second worm gear engaged with the second rack, and a second worm engaged with the second worm gear and connected to a drive shaft of the second motor; the third transmission includes: a third rack arranged on the second side member of the third holding frame; a third worm gear engaged with the third rack; and a third worm engaged with the third worm gear and connected to a drive shaft of the third motor; and the fourth transmission includes: a fourth rack arranged on the first side member of the fourth holding frame, a fourth worm gear engaged with the fourth rack, and a fourth worm engaged with the fourth worm gear and connected to a drive shaft of the fourth motor.” (Fig. 1 shows 4 filters and four motors with associated slide members and transmissions)

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, et al. (US 2015/0331164) in view of Canon Inc. (JP2019066801) as applied to claim 13 above, and further in view of Silva, et al. (US 11,169,522).
Regarding claims 14 and 15, modified Sato discloses all the structure set forth in the claims except: (claim 14) “a support device to support the photographing apparatus and to adjust an attitude of the photographing apparatus” and (claim 15) “a movable object, wherein the photographing apparatus is mounted on the movable object.”  However, the use of a camera mounted to a drone with a gimbal mount was well known in the art prior to the effective filing date of the claimed invention at taught by Silva (See Fig 1A, ref.# 100, 104, 106).  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Sato by mounting the camera with a gimbal to a drone in order to adjust the field of view while taking overhead photographs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iinuma, et al. (US 2021/0200059) teaches a camera system that moves filters in and out of the optical path with supports, motors and gears.
Sperber (US 2015/0070563) teaches a camera system that moves filters in and out of the optical path with supports, motors and gears.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
May 18, 2022